DETAILED ACTION
Claims 1-20 are presented per record.
Drawings as originally filed are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in telephonic communications with Applicant’s Representative – Wesley Horner concluded on 02/02/2022.

The application has been amended as follows: 

In the latest claim set (12/17/2021):

Claims 15 through 20 are now amended. Specifically:

For each claim of claims 15 through 20, the term “non-transitory” is to be inserted before the phrase “computer-readable storage media” in line 1 of each of said claims.

	Line 1 of claim 15 should now read: 
	15. (Currently amended) One or more non-transitory computer-readable storage media 

	Line 1 of claim 16 should now read: 
	16. (Currently amended) One or more non-transitory computer-readable storage media 
(…)

Line 1 of claim 17 should now read: 
	17. (Currently amended) One or more non-transitory computer-readable storage media 
(…)

Line 1 of claim 18 should now read: 
	18. (Currently amended) One or more non-transitory computer-readable storage media 
(…)

Line 1 of claim 19 should now read: 
	19. (Currently amended) One or more non-transitory computer-readable storage media 
(…)

Line 1 of claim 20 should now read: 
	20. (Currently amended) One or more non-transitory computer-readable storage media 
(…)

	
Allowable Subject Matter
Claims 1-20 as amended above are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, Remarks (12/17/2021) – pages 13-15, and references of record. Specifically:
The references of record discloses subject matters relevant to the topics of gaze direction determination by means of image analysis. Nevertheless, they do not disclose:  
receiving, via a user interface, an identification of an initial frame
of a video segment;

generating, using a focal region prediction network
and based on the initial frame, a first focal region of the initial
frame;

generating, based on the initial frame and the first focal region using a masking
network, a mask of a detected object that is in the initial frame and corresponds to
the first focal region;

for each frame of a plurality of frames of the video segment, generating, based on
the frame and the mask of the detected object using 
a third network, a corresponding focal region that tracks 
the detected object through the plurality of frames; and

executing an operation based on the corresponding focal region for one or more
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prior art considered pertinent to but deemed as not disclosing the invention as claimed include: 
Cheung et al. (US 2016/0063303) - The invention relates to method and apparatus of an eye gaze tracking system. In particular, the present invention relates to method and apparatus of an eye gaze tracking system using a generic camera under normal environment, featuring low cost and simple operation. The present invention also relates to method and apparatus of an accurate eye gaze tracking system that can tolerate large illumination changes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QUAN M HUA/Primary Examiner, Art Unit 2645